Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ryan Duane Dent appeals the district court’s order denying his motion for reconsideration of its order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction.* Because the district court lacked authority to reconsider its disposition of Dent’s § 3582(c)(2) motion, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the district court’s order. See United States v. Dent, No. 5:09-cr-00016-GEC-1, 2012 WL 1941378 (W.D.Va. May 29, 2012). We deny Dent’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.


 Although the district court granted Dent’s § 3582(c)(2) motion, the reduction granted by the court did not reduce Dent’s sentence to the full extent he requested.